DETAILED ACTION
This action is in response to the submission filed on 5/10/2022.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to the amendments filed 5/10/2022 have been fully considered and they are persuasive. The rejections are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed. Munaux and Winfree teach a method for fiber path planning. However, these references and the remaining prior art of record, alone or in combination, fails to disclose or suggest 
(claims 1, 11, 19)
“determining, by the one or more processors, values of a product of a weighting value and a loss function for adjacent pairs of the planar surface elements for a plurality of first rotation
angles relative to a first unit vector of the first unit vector field of a first planar surface of
an adjacent pair of the adjacent pairs and a plurality of second rotation angles relative to a
second unit vector of the first unit vector field of a second planar surface of the adjacent
pair, wherein the plurality of first rotation angles and the plurality of second rotation
angles are at or between angle deviation bounds;

for each adjacent pair of the adjacent pairs, rotating, by the one or more processors, the first unit vector relative to a normal of the first planar surface by a first rotation angle
corresponding to a minimum of the values of the product and rotating the second unit
vector relative to a normal of the second planar surface by a second rotation angle
corresponding to the minimum of the values of the product to generate a second unit
vector field second-unit vector field representing a second approximation of the target directions, the second approximation having reduced in-plane curvature relative to the first
approximation”

in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148